

Exhibit 99.2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
CREDIT AGREEMENT
 
 
Dated as of June 28, 2012
 
 
between
 
 
ADAC-STRATTEC, LLC
 
And
 
BMO HARRIS BANK N.A.
 
 



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
        
 
 
TABLE OF CONTENTS
 
CREDIT AGREEMENT
 
ARTICLE 1 DEFINITION
     Section 1.01 Accounting Terms; Definitions
     Section 1.02 Other Interpretive Provisions
     Section 1.03 Accounting Principles
 
ARTICLE II LOANS AND NOTES
     Section 2.01 Revolving Loans
     Section 2.02 Letters of Credit
     Section 2.03 Optional and Mandatory Prepayments
     Section 2.04 User of Proceeds
     Section 2.05  Commitment Fees
     Section 2.06 Voluntary Termination or Reduction of the Commitments
 
ARTICLE III ADMINSTRATION CREDIT
     Section 3.01 Interest on Loans
     Section 3.02 Borrowing Procedure
     Section 3.03 Conversion
     Section 3.04 Automatic Conversion
     Section 3.05 Conversion and Continutation Process
     Section 3.06 Basis for Determining Interest Rate Inadequate or Unfair
     Section 3.07 Changes in Law Rendering Certain Loans Unlawful
     Section 3.08 Increased Costs
     Section 3.09 Discretion of Lender as to Manner of Funding
     Section 3.10 Capital Adequacy
     Section 3.11 Limitation on Payment
     Section 3.12 Funding Losses
     Section 3.13 Conclusiveness of Statements; Survival of Provisions
     Section 3.14 Obligation of Lender to Mitigate
     Section 3.15 Survival of Provisions
     Section 3.16 Computations of Interest
     Section 3.17 Payments; Loan Account
     Section 3.18 Reserved
     Section 3.19 Deposits; Set Off
 
ARTICLE IV CONDITIONS OF BORROWING
     Section 4.01 Representations; No Default; No Material Adverse Charges
     Section 4.02 Closing Certificate
     Section 4.03 Loan Documents
     Section 4.04 Termination of Credit Facilities and Liens
     Section 4.05 Insurance Certificate
     Section 4.06 Authority Documents
     Section 4.07 Government Certificates
     Section 4.08 Counsel Opinion
     Section 4.09 Proceedings Satisfactory
     Section 4.10 Expenses
     Section 4.11 Other Items
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
     Section 5.01 Organization
     Section 5.02 Authority
     Section 5.03 Investment Company Act of 1940
     Section 5.04 Employee Retirement Income Security Act
     Section 5.05 Financial Statements
     Section 5.06 Liens
     Section 5.07 Contingent Liabilities
     Section 5.08 Taxes
     Section 5.09 Absence of Litigation
     Section 5.10 Absence of Default
     Section 5.11 No Burdensome Agreements
     Section 5.12 Full Disclosure
     Section 5.13 Environmental Matters
     Section 5.14 Solvency
 
ARTICLE VI NEGATIVE COVENANTS
     Section 6.01 Restriction of Indebtedness
     Section 6.02 Restriction of Liens
     Section 6.03 Sale and Leaseback
     Section 6.04 Liquidation; Merger; Disposition of Assets; Subsidiaries
     Section 6.05 Contingent Obligations
     Section 6.06 Affiliates
 
ARTICLES VII AFFIRMATIVE COVENANTS
     Section 7.01 Financial Statements
     Section 7.02 Insurance
     Section 7.03 Corporate Existence; Obligations
     Section 7.04 Business Activities
     Section 7.05 Properties
     Section 7.06 Accounting Records; Reports
     Section 7.07 Inspection of Records
 
ARTICLE VIII DEFAULTS
     Section 8.01 Defaults
     Section 8.02 Termination of Commitments and Acceleration of Obligations
 
ARTICLE IX MISCELLANEOUS
     Article 9.01Expenses; Indemnity
     Article 9.02 Securities Act of 1933
     Article 9.03 Successors
     Article 9.04 Survival
     Article 9.05 Governing Law
     Article 9.06 Counterparts
     Article 9.07 Notices
     Article 9.08 Assignment; Participations
     Article 9.09 Confidentiality
     Article 9.10 Amendments, Etc.
     Article 9.11 USA PATRIOT Act Notice
     Article 9.12 Entire Agreement; No Agency
     Article 9.13 No Third Party Benefit
     Article 9.14 Consent to Jurisdiction
     Article 9.15 Waiver of Jury Trial
     Article 9.16 Limitation on Liability
     Article 9.17 Tax Indemnification
 
 
                                                                                                                                                                                                                                                                                                                                  
Page
 
 
i
 
1
 
1
1
12
13

13
13
14
15
16
17
17
 
17
17
17
18
18
18
18
19
19
20
20
20
20
21
21
21
21
21
22
22
22
 
22
23
23
23
23
23
23
24
24
24
24
24
 
24
25
25
25
25
26
26
26
26
26
27
27
27
28
 
28
28
29
29
29
29
29
 
29
29
30
30
30
30
31
32
 
32
32
34
 
34
34
36
36
36
36
36
36
37
39
39
39
39
40
40
40
40
40

 
 
 
 

--------------------------------------------------------------------------------

 
 
 



 



 



 



 



 



 



 
 
 
 



 



 
 





 



 



 



 



 



 



 



 



 



 



 
 
 
 
 
 



 
 
 



 



 



 



 



 



 



 



 
 





 



 



 



 



 



 
 





 



 



 



 



 



 



 
 





 



 
 





 



 
 
 
 
 
 
 



 



 



 



 



 



 
 
 
 
 
 



 
 
 

--------------------------------------------------------------------------------

 

 
CREDIT AGREEMENT
 
This Credit Agreement is entered into as of June 28, 2012, between
ADAC-STRATTEC, LLC, a Delaware limited liability company (the "Company") and BMO
HARRIS BANK NA., a national banking association (the "Lender").
 
WHEREAS, the Lender has agreed to make available to the Company a secured
revolving credit facility, with a letter of credit sub facility, all upon the
terms and conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01 Accounting Terms; Definitions.
 
As used herein:
 
"ADAC" means ADAC Plastic Inc., a Michigan corporation and, as of the date of
this Agreement, the owner of 49% of the outstanding membership interests of the
Company.
 
"Adjusted Base Rate" means the Base Rate plus the Base Rate Margin.
 
"Adjusted Base Rate Loan" means any Loan which bears interest at or by reference
to the Adjusted Base Rate.
 
"Adjusted LIBOR Rate" means, for any Interest Period with respect to an Adjusted
LIBOR Rate Loan, a rate per annum determined pursuant to the following formula:
 
Adjusted LIBOR Rate =    LIBOR Rate                      +  LIBOR Margin
                                              1-Reserve Percentage          



 
"Adjusted LIBOR Rate Loan" means all or part of any Loan which bears interest at
or by reference to the Adjusted LIBOR Rate.
 
"Affiliate" means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with such
Person.
 
"Base Rate" means, for any day, the rate per annum equal to the greatest
of:  (a) the rate of interest announced or otherwise established by the Lender
from time to time as its prime commercial rate as in effect on such day, with
any change in the Base Rate resulting from a change in said prime commercial
rate to be effective as of the date of the relevant change in said prime
commercial rate (it being acknowledged and agreed that such rate may not be the
Lender's best or lowest rate), (b) the sum of (i) the rate determined by the
Lender to be the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the rates per annum quoted to the Lender at approximately 10:00 a.m.
(Chicago time) (or as soon thereafter as is practicable) on such day (or, if
such day is not a Business Day, on the immediately preceding Business Day) by
two or more Federal funds brokers selected by the Lender for sale to the Lender
at face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined, plus
(ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%.
 
1

--------------------------------------------------------------------------------

 
 
"Base Rate Margin" means 0.00% per annum.
 
"Borrowing Date" means each date (which must be a Business Day) on which a Loan
is made to the Company or on which any Loan bearing interest at one rate is
converted into a Loan bearing interest at another interest rate or is continued.
 
"Business Day" means any date other than a Saturday, Sunday or other day on
which lenders in the State of Wisconsin are required or authorized to close;
provided, however, that for purposes of determining the applicable Interest
Period for an Adjusted LIBOR Rate Loan, references to Business Day will include
only those days on which dealings in United States Dollar deposits are carried
out by United States financial institutions in the London interbank market.
 
"Capitalized Lease" means any lease which is capitalized on the books of the
lessee, or should be so capitalized under GAAP.
 
"Change of Control" means either of (a) the failure of STRATTEC to own and
control at least 51% of the limited liability company membership interests of
the Company entitled to appoint the managers or directors of the Company, or
(b) the failure of STRATTEC to control a majority of the board of directors (or
similar governing body) of the Company.
 
"Commitment" means the Revolving Commitment.
 
"Company" is defined in the preamble to this Agreement.
 
"Consolidated Net Earnings" means:
 
(1)   all revenues and income derived from operation in the ordinary course of
business (excluding extraordinary gains and profits upon the disposition of
investments and fixed assets),
 
Minus:
 
(2)   all expenses and other proper charges against income (including, without
duplication, payment or provision for all applicable income and other taxes and
distributions paid by the Company to its members for the purpose of enabling
such members to pay their state and federal income tax liability attributable to
their respective shares of pre-tax net earnings of the Company, but excluding
extraordinary losses and losses upon the disposition of investments and fixed
assets),
 
2

--------------------------------------------------------------------------------

 
 
all as determined in accordance with GAAP as applied on a consolidated basis to
the Company and its Subsidiaries.
 
"Consolidated Net Worth" means, as of any date, the total shareholders' equity
appearing on the consolidated balance sheet of the Company and its Subsidiaries
as of such date in accordance with GAAP.
 
"Contingent Obligation" means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the "primary obligations") of another Person (the "primary
obligor"), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligator, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a "Guaranty Obligation"); (b) with respect to any surety bond,
performance bond or letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings or
payments; (c) to purchase any materials, supplies or other property from, or to
obtain the services of, another Person if the relevant contract or other related
document or obligation requires that payment for such materials, supplies or the
property, or for such services, shall be made regardless of whether delivery of
such materials, supplies or other property is ever made or tendered, or such
services are ever performed or tendered; or (d) in respect of any Derivative
Contract.  The amount of any Contingent Obligation, (w) in the case of Guaranty
Obligations, shall be deemed equal to the lesser of (i) the stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, and (ii) the stated amount
of the guaranty, (x) in the case of Contingent Obligations in respect of
Derivative Contracts, shall be deemed equal to the aggregate Termination Value
of such Derivative Contracts, (y) in the case of Contingent Obligations in
respect of surety bonds, performance bonds or letters of credit, shall be deemed
equal to the maximum liability of the Company and its Subsidiaries thereunder.
 
"Controlled Group" means a controlled group of corporations as defined in
Section 1563 of the Internal Revenue Code of 1986, as amended, of which the
Company is a part.
 
"Credit Parties" means the Company and each other Person which has or may in the
future (i) guarantee all or part of the Obligations, (ii) grant, pledge,
mortgage or assign a security interest in or lien on any of such Person's assets
to secure all or part of the Obligations or any guaranty thereof and/or
(iii) otherwise provide credit support of any kind for the Obligations or any
part thereof.
 
3

--------------------------------------------------------------------------------

 
 
"Default" means any condition or event which with the passage of time or the
giving of notice or both would constitute an Event of Default.
 
"Derivative Contract" means any agreement, whether or not in writing, relating
to any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
cap, collar or floor transaction, currency swap, cross-currency rate swap,
swaption, currency option or any other, similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any master agreement
relating to or governing any or all of the foregoing.
 
"Domestic Subsidiary" means any Subsidiary organized under the laws of the
United States of America or any state, territory or other political subdivision
thereof.
 
"EBITDA" means, for any period, Consolidated Net Earnings plus the sum of the
following, all to the extent deducted in arriving at Consolidated Net Earnings
for such period:  (A) depreciation, amortization and all other non-cash
deductions arising in the normal course of operations and shown on the Company's
consolidated financial statements for such period, (B) interest expense on
Indebtedness of the Company and its Subsidiaries (including the interest
component of Capitalized Leases) for such period and (C) without duplication,
payment or provision for income and other taxes and distributions paid by the
Company to its members during such period for the purpose of enabling such
members to pay their state and federal income tax liability attributable to
their respective shares of the pre-tax net earnings of the Company, all as
determined in accordance with GAAP as applied on a consolidated basis to the
Company and its Subsidiaries.
 
"Eligible Assignee" is defined in Section 9.08(a)(1).
 
"Environmental Laws" means all federal, state and local laws including rules of
common law, statutes, regulations, ordinances, codes, rules and other
governmental restrictions and requirements relating to the discharge of air
pollutants, water pollutants or process waste water or otherwise relating to the
environment or hazardous substances including, but not limited to, the Federal
Solid Waste Disposal Act, the Federal Clean Air Act, the Federal Clean Water
Act, the Federal Resource Conservation and Recovery Act of 1976, the Federal
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
the Toxic Substances Control Act, the Hazardous Materials Transportation Act,
regulations of the Environmental Protection Agency, regulations of the Nuclear
Regulatory Commission, and regulations of any state department of natural
resources or state environmental protection agency now or at any time hereafter
in effect.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as the same
may be in effect from time to time.
 
"Event of Default" is defined in Section 8.01.
 
"Excluded Taxes" means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Company hereunder,
(a) taxes
 
4

--------------------------------------------------------------------------------

 

 imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or in which its applicable
lending office is located, and (b) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Company is located.
 
"Fixed Charge Coverage Ratio" means, for any period, the relationship, expressed
as a numerical ratio, between:
 
(1)   EBITDA for such period minus the sum of (A) capital expenditures paid or
incurred during such period other than capital expenditures financed with
proceeds of Indebtedness (including in such Indebtedness for this purpose up to
$3,000,000 of Revolving Loans), and (B) the amount of all distributions paid by
the Company to its members during such period for the purpose of enabling such
members to pay their state and federal income tax liability attributable to
their respective shares of the Consolidated Net Earnings of the Company, and
 
(2)   the sum of (A) interest expense on Indebtedness of the Company and its
Subsidiaries for such period, (B) scheduled principal payments on Indebtedness
of the Company and its Subsidiaries during such period (including the principal
component of any Capitalized Lease payments), and (C) scheduled reductions of
the Revolving Commitment during such period,   
 
all as determined in accordance with GAAP applied on a consolidated basis to the
Company and its Subsidiaries.
 
"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
 
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
 
"Guarantor" means STRATTEC.
 
"Guaranty" means the Guaranty Agreement of STRATTEC dated as of the date of this
Agreement unconditionally guaranteeing the Obligations, in form and substance
satisfactory to the Lender.
 
5

--------------------------------------------------------------------------------

 
 
"Indebtedness" of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables and
accrued expenses, in either case entered into in the ordinary course of business
on ordinary terms); (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (d) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (e) all obligations with respect to Capitalized
Leases; (f) all indebtedness referred to in clauses (a) through (e) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
and (g) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (a) through (f) above.  For all
purposes of this Agreement, the Indebtedness of any Person shall include all
recourse Indebtedness of any partnership or joint venture or limited liability
company in which such Person is a general partner or a joint venturer or a
member and as to which such Person is or becomes directly liable.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Interest Period" means with respect to each Adjusted LIBOR Rate Loan, the
period commencing on the applicable Borrowing Date and ending one, two, three or
six months thereafter, as specified by the Company in the related notice of
borrowing pursuant to Section 3.02, and with respect to an Adjusted Base Rate
Loan converted to an Adjusted LIBOR Rate Loan, or in the case of a continuation
of an Adjusted LIBOR Rate Loan for an additional Interest Period, the period
commencing on the date of such conversion or continuation and ending one, two,
three or six months thereafter, as specified by the Company in the related
notice pursuant to Section 3.05, provided that:
 
(1)   any Interest Period which would otherwise end on a day which is not a
Business Day will be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
will end on the immediately preceding Business Day;
 
(2)   any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in a
calendar month at the end of such Interest Period) will, subject to clause (3)
below, end on the last Business Day of a calendar month; and
 
(3)    in no event may any Interest Period extend beyond the scheduled
Termination Date.



 
"Lender" is defined in the preamble to this Agreement.
 
6

--------------------------------------------------------------------------------

 
 
"Letter of Credit" means any commercial or standby letter of credit issued for
the account of the Company or any of its Subsidiaries.
 
"Letter of Credit Obligations" means at any time the sum of the Reimbursement
Obligations at such time plus the amount available for drawing under all Letters
of Credit outstanding at such time.
 
"LIBOR Margin" means 1.75% per annum.
 
"LIBOR Quoted Rate" means, for any day, the rate per annum equal to the quotient
of (i) the rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Reserve Percentage.
 
"LIBOR Rate" means, for each Interest Period, (a) the LIBOR Index Rate for such
Interest Period, if such rate is available, and (b) if the LIBOR Index Rate
cannot be determined, the arithmetic average of the rates of interest per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) at which deposits
in U.S. Dollars in immediately available funds are offered to the Lender at
11:00 a.m. (London, England time) 2 Business Days before the beginning of such
Interest Period by 3 or more major banks in the interbank eurodollar market
selected by the Lender for a period equal to such Interest Period and in an
amount equal or comparable to the applicable Adjusted LIBOR Rate Loan scheduled
to be outstanding from the Lender during such Interest Period.
 
"LIBOR Index Rate" means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day 2 Business Days before the commencement of such Interest Period.
 
"LIBOR01 Page" means the display designated as "LIBOR01 Page" on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers' Association as
the information vendor for the purpose of displaying British Bankers'
Association Interest Settlement Rates for U.S. Dollar deposits).  Each
determination of the LIBOR Rate made by the Lender shall be conclusive and
binding absent manifest error.
 
"Lien" means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or similar interest of any kind or nature whatsoever in
respect of any property (including those created by, arising under or evidenced
by conditional sale or other title retention agreement, the interest of a lessor
under a Capitalized Lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming the owner of the asset to which such lien relates as debtor,
under the Uniform Commercial Code of
 
7

--------------------------------------------------------------------------------

 
 

any comparable law (but not including any informational filing with respect to a
lease that is not a Capitalized Lease)) and any contingent or other agreement to
provide any of the foregoing.
 
"Loan" means any Revolving Loan made by the Lender pursuant to Section 2.01 and
any conversion or continuation thereof.
 
"Loan Documents" means this Agreement, the Note, the Letters of Credit, the
Guaranty, the Security Agreement and all other instruments, documents and
agreements now or hereafter executed and delivered by the Company or any
Subsidiary in connection with this Agreement.
 
"Material Adverse Change" means any event, condition or development that could
reasonably be expected to result in a Material Adverse Effect.
 
"Material Adverse Effect" means (a) a material adverse change in, or material
adverse effect upon, the operations, business, property or financial condition
of the Company and its Subsidiaries taken as a whole, (b) a material impairment
of the ability of the Company or any Subsidiary to perform its material
obligations under any Loan Document to which it is a party, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Company or any Subsidiary of any Loan Document to which it is a
party or the rights and remedies of the Lender thereunder.
 
"Multiemployer Plan" means a multiemployer pension plan within the meaning of
the Multiemployer Pension Plan Amendment Act, as amended from time to time.
 
"Net Cash Proceeds" means:
 
(a)    with respect to any sale or other disposition of property or assets, the
aggregate cash proceeds (including cash proceeds received by way of deferred
payment of principal pursuant to a note, installment receivable or otherwise,
but only as and when received) received by the Company pursuant to such
disposition, net of (i) the direct costs relating to such disposition (including
sales commissions and legal, accounting and investment banking fees), (ii) taxes
paid or reasonably estimated by the Company to be payable as a result thereof
(including taxes that are or would be payable upon repatriation of such proceeds
to the United States), after taking into account any available tax credits or
deductions and any tax sharing arrangements, (iii) amounts required to be
applied to the repayment of any Indebtedness secured by a Lien on the asset
subject to such disposition (other than Indebtedness hereunder), and
(iv) proceeds that are reinvested by the Company or the applicable Subsidiary
within 180 days after such disposition in either (A) revenue-producing assets or
investments or (B) fixed assets useful in the business of the Company or the
applicable Subsidiary; and
 
(b)    with respect to any issuance of debt or equity securities, the aggregate
cash proceeds received by the Company pursuant to such issuance, net of the
direct costs relating to such issuance (including sales and underwriter's
discounts and commissions and legal, accounting and investment banking fees).
 
"Note" is defined in Section 2.01.
 
8

--------------------------------------------------------------------------------

 
 
"Obligations" means any and all present and future debts, obligations and
liabilities of the Company under or in connection with this Agreement, the Note,
any Letter of Credit or any other Loan Document, including all obligations to
the Lender or any of its Affiliates in respect of Derivatives Contracts, in each
case whether now or hereafter made, incurred, or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, whether the Company is
liable individually or jointly with others, whether for principal, interest or
other debts, obligations or liabilities.
 
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Outstanding Credit Exposure" means, at any time, the aggregate principal amount
of the Loans outstanding at such time plus the aggregate Letter of Credit
Obligations outstanding at such time.
 
"Permitted Derivative Obligations" means all obligations (contingent or
otherwise) of the Company or any Subsidiary existing or arising under Derivative
Contracts, provided that each of the following criteria is satisfied:  (a) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments or assets held or reasonably anticipated by such
Person, or changes in the value of securities used by such Person in conjunction
with a securities repurchase program not otherwise prohibited hereunder, and not
for purposes of speculation or taking a "market view"; and (b) such Derivative
Contracts do not contain any provision ("walk-away" provision) exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.
 
"Permitted Liens" means:
 
(1)    liens outstanding on the date hereof and shown on Schedule 5.06 hereto;
 
(2)    liens for taxes, assessments or governmental charges, and liens incident
to construction, which are either not delinquent or are being contested in good
faith by the Company or a Subsidiary by appropriate proceedings which will
prevent foreclosure of such liens, and against which adequate reserves have been
provided; and easements, restrictions, minor title irregularities and similar
matters which have no adverse effect as a practical matter upon the ownership
and use of the affected property by the Company or any Subsidiary;   
 
(3)   liens or deposits in connection with worker's compensation or other
insurance or to secure customs' duties, public or statutory obligations in lieu
of surety, stay or appeal bonds, or to secure performance of contracts or bids
(other than contracts for the payment of money borrowed), or deposits required
by law or governmental regulations or by any court
 
 
9

--------------------------------------------------------------------------------

 

order, decree, judgment or rule as a condition to the transaction of business or
the exercise of any right, privilege or license; or other liens or deposits of a
like nature made in the ordinary course of business; and  
 
(4)   purchase money liens on property (other than inventory) acquired by the
Company in the ordinary course of business, to finance or secure a portion of
the purchase price thereof, and liens on property acquired by the Company
existing at the time of acquisition; provided that in each case such lien shall
be limited to the property so acquired and the liability secured by such lien
does not exceed either the purchase price or the fair market value of the asset
acquired.
 



"Person" includes an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or Governmental Authority.
 
"Plan" means any employee pension benefit plan subject to Title IV of ERISA
maintained by the Company, any of its Subsidiaries, or any member of the
Controlled Group, or any such plan to which the Company, any of its
Subsidiaries, or any member of the Controlled Group is required to contribute on
behalf of any of its employees.
 
"Regulatory Change" means the enactment, issuance, adoption or implementation
after the date of this Agreement of any federal or state law, regulation,
interpretation, direction, policy or guideline, or any court decision, or any
change or modification with respect thereto, which applies generally to banks
similarly situated with Lender or to financing transactions similar to the
transaction contemplated by this Agreement and which affects the treatment of
any extensions of credit of the Lender; provided, however, that notwithstanding
anything herein to the contrary, all requests, rules, guidelines or directives
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
shall be deemed to be Regulatory Changes hereunder regardless of the date
enacted, adopted or issued and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities shall be deemed
to be Regulatory Changes hereunder regardless of the date adopted, issued,
promulgated or implemented.
 
"Reimbursement Obligations" means, at any time, the aggregate of all obligations
of the Company then outstanding under Section 2.02 to reimburse the Lender for
amounts paid by the Lender in respect of any one or more drawings under Letters
of Credit, which amounts have not been converted to Revolving Loans pursuant to
Section 102.
 
"Reportable Event" means a reportable event as that term is defined in Title IV
of ERISA.
 
"Reserve Percentage" means the maximum reserve percentage, expressed as a
decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on "eurocurrency
liabilities", as defined in such Board's Regulation D (or any
 
10

--------------------------------------------------------------------------------

 
 

successor thereto), subject to any amendments of such reserve requirement by
such Board or its successor, taking into account any transitional adjustments
thereto.  For purposes of this definition, Adjusted LIBOR Rate Loans shall be
deemed to be "eurocurrency liabilities" as defined in Regulation D without
benefit or credit for any prorations, exemptions or offsets under
Regulation D.  The Reserve Percentage shall be adjusted automatically on and as
of the effective date of any change in any such reserve percentage.
 
"Revolving Commitment" means the obligation of the Lender to make Revolving
Loans to the Company and issue Letters of Credit for the account of the Company
subject to the terms and conditions of this Agreement in an aggregate amount not
exceeding $5,000,000; provided that (i) such amount shall be subject to
scheduled reductions as follows:  on the last day of the fiscal quarter ending
on or about March 31, 2014, and on the last day of each fiscal quarter
thereafter until the Termination Date, the Revolving Commitment shall be reduced
by the amount of $250,000, and (ii) such amount may be otherwise modified from
time to time pursuant to the terms hereof.
 
"Revolving Loan" is defined in Section 2.01.
 
"Revolving Note" is defined in Section 2.01.
 
"STRATTEC" means STRATTEC SECURITY CORPORATION, a Wisconsin corporation, which,
as of the date of this Agreement, owns 51% of the limited liability company
membership interests of the Company.
 
"Subsidiary" means a Person of which the Company owns, directly or through
another Subsidiary, at the date of determination, more than 50% of the
outstanding stock (or other shares of or units of beneficial interest) having
ordinary voting power for the election of directors or managers, irrespective of
whether or not at such time stock (or other shares or units) of any other class
or classes might have voting power by reason of the happening of any
contingency, or holds at least a majority of partnership or similar interests,
or is a general partner, and any other Affiliate of the Company that is included
in the Company's consolidated financial statements furnished to the Lender
pursuant to Section 7.06 hereof.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Termination Date" is defined in Section 2.01.
 
"Termination Value" means, in respect of any one or more Derivative Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Derivative Contracts, (a) for any date on or after
the date such Derivative Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for Derivative Contracts, as determined by the Company
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivative Contracts (which may include the
Lender).
 
11

--------------------------------------------------------------------------------

 
 
"Unfunded Liabilities" means, with regard to any Plan, the excess of the current
value of the Plan's benefits guaranteed under ERISA over the current value of
the Plan's assets allocable to such benefits.
 
Section 1.02 Other Interpretive Provisions.
 
(a)   The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b)   The words "hereof", "herein", and similar words refer to this Agreement as
a whole and not to any particular provision of this Agreement; and subsection,
Section, Schedule, Exhibit and Appendix references are to this Agreement unless
otherwise specified.
 
(c)   The term "documents" includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.
 
(d)   The term "including" is not limiting and means "including without
limitation."
 
(e)   In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including"; the words "to" and
"until" each mean "to but excluding", and the word "through" means "to and
including."
 
(f)   The term "property" includes any kind of property or asset, real, personal
or mixed, tangible or intangible.
 
(g)   Unless otherwise expressly provided herein, (i) references to agreements,
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
 
(h)   The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
 
(i)   This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
 
(j)   This Agreement and the other Loan Documents are the result of negotiations
between the Company and the Lender, have been reviewed by counsel to the Company
and the Lender, and are the products of both parties.  Accordingly, they shall
not be construed against the Lender merely because of the Lender's involvement
in their preparation.
 
12

--------------------------------------------------------------------------------

 
 
Section 1.03 Accounting Principles.
 
(a)   Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied throughout all accounting periods and consistent with those
applied in the preparation of the financial statements referred to in
Section 5.05.
 
(b)   References herein to "fiscal year" and "fiscal quarter" refer to such
fiscal periods of the Company.
 
(c)   In the event that any changes in GAAP occur after the date of this
Agreement and such changes result in a material variation in the method of
calculation of financial covenants or other terms of this Agreement, then either
the Company or the Lender may, by notice to the other party, require that the
parties shall negotiate in good faith to amend such provisions of this Agreement
so as to equitably reflect such changes, with the desired result being that the
criteria for evaluating the Company's financial condition will be the same after
such changes as if such changes had not occurred.  Until any such term or
provision is amended in accordance with this Section 1.03(c), the financial
covenants in this Agreement shall be computed and determined in accordance with
GAAP as in effect prior to such change.
 
ARTICLE II
 
LOANS AND NOTES
 
Section 2.01 Revolving Loans.
 
From time to time prior to June 30, 2015 or the earlier termination in full of
the Revolving Commitment pursuant to the terms and conditions set forth herein
(in either case, the "Termination Date"), and subject to all of the terms and
conditions of this Agreement, the Company may obtain Loans ("Revolving Loans")
from the Lender up to the amount of the outstanding Revolving Commitment, repay
such Loans and reborrow hereunder; provided that no Revolving Loan shall be made
if after giving effect to such Revolving Loan the aggregate principal amount of
all outstanding Revolving Loans plus the outstanding Letter of Credit
Obligations would exceed the Revolving Commitment.  Each advance of Revolving
Loans shall be in a minimum amount of $250,000 (subject to Section 3.01 in the
case of Adjusted LIBOR Rate Loans).  The Revolving Loans shall be evidenced by a
single promissory note of the Company (the "Revolving Note" or "Note"), in the
form of Exhibit 2.01 annexed hereto, payable to the order of the Lender.  The
Revolving Note shall be executed by the Company and delivered to the Lender
prior to the initial Loans.  Although the Revolving Note shall be expressed to
be payable in the full amount of the Revolving Commitment, the Company shall be
obligated to pay only the principal amount of Revolving Loans advanced to or for
the account of the Company, together with interest on the unpaid balance of such
Revolving Loans which remains outstanding from time to time, at the rates and on
the dates specified herein or in the Revolving Note, together with the other
amounts provided herein.  The Company shall repay to the Lender on the
Termination Date the aggregate principal amount of Revolving Loans outstanding
on such date.
 
13

--------------------------------------------------------------------------------

 
 
Section 2.02 Letters of Credit.
 
(a)   Letters of Credit.  Subject to all the terms and conditions of this
Agreement, the Lender shall from time to time, when so requested by the Company,
issue commercial and standby letters of credit (each sometimes referred to
herein as a "Letter of Credit" and collectively as the "Letters of Credit") in
form and substance satisfactory to the Lender for the account of the Company;
provided, however, that (i) the aggregate undrawn face amount of such Letters of
Credit shall not at any time exceed $1,000,000, and (ii) the Lender shall have
no obligation to issue any Letter of Credit if (A) the outstanding principal
amount of the Revolving Loans plus Letter of Credit Obligations, without
duplication, would thereby exceed the Revolving Commitment, or (B) a Default or
Event of Default has occurred and is continuing.  Each Letter of Credit shall
have a stated term ending on the earlier of (i) one year from its date of
issuance or (ii) thirty (30) days prior to the Termination Date; provided that
Letters of Credit may have annual renewal provisions so long as the final
expiration date is not later than thirty (30) days prior to the Termination
Date.  All Letters of Credit shall be issued pursuant to letter of credit
applications and other documentation to be agreed upon by the Company and the
Lender.
 
(b)   Reimbursement; Revolving Loans.  In the event of any drawing on a Letter
of Credit, the Lender will promptly notify the Company and the Company will
reimburse the Lender prior to 3:00 p.m. Milwaukee time on the date that any
amount is paid by the Lender on such Letter of Credit (the "Honor Date"), in an
amount equal to the amount so paid by the Lender (the "Reimbursement Amount");
provided that if the Lender notifies the Company after 11:00 a.m. Milwaukee time
on the Honor Date, the Company shall be obligated to reimburse the Lender prior
to 3:00 p.m. Milwaukee time on the Business Day immediately following the Honor
Date.  In the event that the Company fails to reimburse the Lender for the full
Reimbursement Amount by the applicable date and time as provided above, the
Company shall be deemed to have requested that a Revolving Loan in an amount
equal to such unreimbursed amount be made by the Lender to be disbursed on the
Honor Date, subject to the amount of the unutilized portion of the Revolving
Commitment.  Any notice given by the Lender pursuant to this subsection (b) may
be oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(c)   Letter of Credit Fees.  The Company agrees to pay to the Lender the
following fees with respect to Letters of Credit:  (i) a letter of credit fee in
respect of all outstanding Letters of Credit, payable quarterly in arrears on
the last Business Day of each calendar quarter at a rate per annum equal to the
LIBOR Margin calculated on the daily average amount of Letter of Credit
Obligations outstanding during such calendar quarter, and (ii) for each Letter
of Credit, the standard and customary fees and other charges required by Lender
for the issuance, amendment, cancellation, negotiation or transfer of such
Letter of Credit and each drawing made thereunder.
 
(d)   Reimbursement.  The Company hereby unconditionally promises to pay to the
Lender, upon demand, without defense, setoff or counterclaim, the amount of each
 
14

--------------------------------------------------------------------------------

 
 
 
drawing under the Letters of Credit, and if such amount is not paid or converted
into a Revolving Loan by the time set forth in subsection (b) above, interest on
the foregoing from the date such amount is to be reimbursed as set forth in
subsection (b) above at (i) the Adjusted Base Rate for a period of two Business
Days from the date of drawing, and (ii) if such amount remains unpaid for more
than two Business Days, a rate equal to 2% per annum in excess of the Adjusted
Base Rate thereafter.
 
(e)   Reliance on Documents.  Delivery to the Lender of any documents complying
on their face with the requirements of any Letter of Credit shall be sufficient
evidence of the validity, genuineness and sufficiency thereof and of the good
faith and proper performance of drawers and users of such Letter of Credit,
their agents and assignees notwithstanding any dispute or disagreement between
the Lender and the Company in respect of the same; and the Lender may rely
thereon without liability or responsibility with respect thereto, even if such
documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; provided that payment by the Lender under
the applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct on the part of Lender under the circumstances in question (as
determined by a final judgment of a court of competent jurisdiction).
 
(f)   Non-Liability for Other Matters.  The Lender shall not be liable to the
Company for (i) honoring any requests for payment under any Letter of Credit
which comply on their face with the terms of such Letter of Credit, (ii) any
delay in giving or failing to give any notice, (iii) errors, delays,
misdeliveries or losses in transmission of telegrams, cables, letters or other
communications or documents or items forwarded in connection with any Letter of
Credit or any draft, (iv) accepting and relying upon the name, signature or act
of any party who is or purports to be acting in compliance with the terms of any
Letter of Credit; or (v) any other action taken or omitted by the Lender in good
faith in connection with any Letter of Credit or any draft.
 
Section 2.03 Optional and Mandatory Prepayments.
 
(a)   Loans may be prepaid at the option of the Company as provided in
Section 3.11.
 
(b)   If the Company receives any Net Cash Proceeds from any of the following
events, the Company shall apply such Net Cash Proceeds at the following times
and in the following amounts first, to the prepayment of outstanding Loans, and
second, to the payment or cash collateralization of outstanding Letter of Credit
Obligations (any such application, a "Proceeds Application"):
 
(1)   Within five Business Days following the receipt by the Company of any Net
Cash Proceeds from any sale or other disposition of property or assets by the
Company or a Subsidiary (other than (A) sales of assets permitted by
Section 6.04, and (B) the first $1,000,000 of Net Cash Proceeds from such asset
sales received after the date of this Agreement), the Company shall make a
 
15

--------------------------------------------------------------------------------

 
 

Proceeds Application in an amount equal to 100% of such Net Cash Proceeds;
 
(2)   Within five Business Days following the receipt by the Company of any Net
Cash Proceeds from the issuance of any debt securities of the kind described in
clause (a) or (c) of the definition of Indebtedness (other than Indebtedness
evidenced by the Note), the Company shall make a Proceeds Application in an
amount equal to 100% of all such Net Cash Proceeds;
 
(3)    Within five Business Days following the receipt by the Company of any Net
Cash Proceeds from the issuance of any equity securities of the Company or a
Subsidiary, the Company shall make a Proceeds Application in an amount equal to
100% of all such Net Cash Proceeds;
 
(4)   Within five Business Days following the receipt by the Company of any Net
Cash Proceeds of insurance resulting from an event of loss or casualty with
respect to any property, or of a condemnation award resulting from any
condemnation or taking by a Governmental Authority, to the extent that such Net
Cash Proceeds are not reinvested by the Company, the Company shall make a
Proceeds Application in an amount equal to 100% of all such Net Cash Proceeds.
 



Notwithstanding the foregoing, the total payment obligation of the Company
pursuant to this Section 2.03(b) shall not at any time exceed the sum of the
aggregate principal balance of and accrued interest on all outstanding Loans
plus cash collateralization of all outstanding Letter of Credit Obligations at
such time.
 
(c)   If at any time the sum of the outstanding principal amount of the
Revolving Loans and the Letter of Credit Obligations shall exceed the Revolving
Commitment, the Company shall immediately notify the Lender thereof and prepay
the Revolving Loans to the extent necessary to eliminate such excess.
 
 
Section 2.04 Use of Proceeds.
 
The Company represents, warrants and agrees that:
 
(a)   The proceeds of the Loans made hereunder will be used solely for the
following purposes:  (i) for the Company's ordinary working capital purposes;
(ii) for capital expenditures; and (iii) for other lawful corporate purposes.
 
(b)   No part of the proceeds of any Loan made hereunder will be used to
"purchase" or "carry" any "margin stock" or to extend credit to others for the
purpose of "purchasing" or "carrying" any "margin stock" (as such terms are
defined in the Regulation U of the Board of Governors of the Federal Reserve
System), and the assets
 
16

--------------------------------------------------------------------------------

 
 

of the Company and its Subsidiaries do not include, and neither the Company nor
any Subsidiary has any present intention of acquiring, any such security.
 
Section 2.05 Commitment Fee.
 
The Company shall pay to the Lender a commitment fee computed at a rate equal to
0.375% per annum on the difference existing from time to time between (a) the
amount of the Revolving Commitment (as reduced pursuant to Section 2.06), and
(b) the outstanding unpaid principal balance of the Revolving Loans plus the
outstanding face amount of Letters of Credit.  Such commitment fees shall accrue
for the period from the date of this Agreement to and including the Termination
Date, and shall be payable quarterly in arrears on the first Business Day of
each calendar quarter.
 
Section 2.06 Voluntary Termination or Reduction of the Commitments.
 
The Company shall have the right, upon five Business Days' prior written notice
to the Lender, to reduce in part the Revolving Commitment, provided, however,
that each partial reduction of the Revolving Commitment shall be in the amount
of $500,000 or an integral multiple thereof, and provided, further, that no
reduction shall reduce the Revolving Commitment to an amount less than the sum
of (a) the aggregate principal amount of the Revolving Loans outstanding
hereunder at the time and (b) the aggregate outstanding amount of the Letter of
Credit Obligations at the time.  The entire Revolving Commitment may be
terminated in whole at any time by the Company upon five Business Days' prior
written notice to the Lender.
 
ARTICLE III
 
ADMINISTRATION OF CREDIT
 
Section 3.01 Interest on Loans. 
 
Each Revolving Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing Date at a rate per annum equal to the
applicable Adjusted Base Rate or the Adjusted LIBOR Rate according to the terms
of this Article III.  The unpaid principal balance of the Revolving Notes may be
comprised of Adjusted Base Rate Loans and/or Adjusted LIBOR Rate Loans as
elected by the Company from time to time in accordance with the procedures set
forth below; provided, however, that each Adjusted LIBOR Rate Loan must be in a
minimum amount of $250,000 or a multiple of $100,000 in excess of that amount;
provided, further, that no election of an Adjusted LIBOR Rate Loan shall become
effective if any Default or Event of Default has occurred and is continuing; and
provided, further, that no more than ten different Interest Periods for Adjusted
LIBOR Rate Loans may be outstanding at any one time. Each notice of election of
an Adjusted LIBOR Rate Loan shall be irrevocable.
 
Section 3.02 Borrowing Procedure.
 
The Company will request a Revolving Loan by written notice in the form of
Exhibit 3.02 annexed hereto, or by telephonic notice (which notice shall be
confirmed in writing if the Lender so requests), which notices will be
irrevocable, to the Lender not later than
 
 
17

--------------------------------------------------------------------------------

 

11:00 a.m., Milwaukee Wisconsin time, on the proposed Borrowing Date, or, in the
case of an Adjusted LIBOR Rate Loan, not less than three Business Days before
the proposed Borrowing Date.  In the event of any inconsistency between the
telephonic notice and the written confirmation thereof, the telephonic notice
will control.  Each such request will be effective upon receipt by the Lender
and will specify (i) the amount of the requested Loan; (ii) the proposed
Borrowing Date; (iii) whether such Loan will bear interest at the Adjusted Base
Rate or at the Adjusted LIBOR Rate; and (iv) in the case of an Adjusted LIBOR
Rate Loan, the Interest Period therefor.  Upon its receipt of such notice from
the Company, subject to the terms and conditions of this Agreement the Lender
will make a Revolving Loan to the Company in the requested amount.
 
Section 3.03 Conversion.
 
The Company may elect from time to time, subject to the terms and conditions of
the Revolving Note and this Agreement, to convert all or a portion of an
Adjusted Base Rate Loan into an Adjusted LIBOR Rate Loan or to convert all or a
portion of an Adjusted LIBOR Rate Loan into an Adjusted Base Rate Loan;
provided, however, that any conversion of an Adjusted LIBOR Rate Loan will occur
on the last day of the Interest Period applicable thereto.
 
Section 3.04 Automatic Conversion.
 
An Adjusted Base Rate Loan will continue as an Adjusted Base Rate Loan unless
and until converted into an Adjusted LIBOR Rate Loan.  At the end of the
applicable Interest Period for an Adjusted LIBOR Rate Loan, such Adjusted LIBOR
Rate Loan will automatically be converted into an Adjusted Base Rate Loan unless
the Company shall have given the Lender notice in accordance with Section 3.05
requesting that, at the end of such Interest Period, all or a portion of such
Adjusted LIBOR Rate Loan be continued as an Adjusted LIBOR Rate Loan for an
additional Interest Period.
 
Section 3.05 Conversion and Continuation Procedure.
 
The Company will give the Lender written notice in the form of Exhibit 3.05
annexed hereto, or telephonic notice (confirmed in writing if the Lender so
requests), which notices will be irrevocable, of each conversion of an Adjusted
Base Rate Loan or Adjusted LIBOR Rate Loan or continuation of an Adjusted LIBOR
Rate Loan not later than 11:00 a.m., Milwaukee, Wisconsin time, on a Business
Day which is not less than three Business Days before the date of the requested
conversion or continuation, specifying (i) the requested date (which must be a
Business Day) of such conversion or continuation; (ii) the amount of the Loan to
be converted or continued; (iii) whether such Loan currently bears interest at
the Adjusted Base Rate or the Adjusted LIBOR Rate; and (iv) the duration of the
Interest Period to be applicable thereto.
 
Section 3.06 Basis for Determining Interest Rate Inadequate or Unfair.
 
If with respect to an Interest Period for any Adjusted LIBOR Rate Loan:
 
(a)   the Lender determines in good faith (which determination will be binding
and conclusive on the Company) that by reason of circumstances affecting the
London
 
18

--------------------------------------------------------------------------------

 

 interbank market adequate and reasonable means do not exist for ascertaining
the applicable Adjusted LIBOR Rate; or
 
(b)   the Lender reasonably determines (which determination will be binding and
conclusive on the Company) that the Adjusted LIBOR Rate will not adequately and
fairly reflect the cost of maintaining or funding such Adjusted LIBOR Rate Loan
for such Interest Period, or that the making or funding of Adjusted LIBOR Rate
Loans has become impracticable as a result of an event occurring after the date
of this Agreement which in the opinion of Lender materially affects Adjusted
LIBOR Rate Loans;
 
then, (a) the Lender will promptly notify the Company thereof, and (b) so long
as such circumstances continue, the Lender will not be under any obligation to
make any new Adjusted LIBOR Rate Loan so affected.
 
Section 3.07 Changes in Law Rendering Certain Loans Unlawful.
 
In the event that any Regulatory Change should make it (or, in the good faith
judgment of the Lender, should raise substantial questions as to whether it is)
unlawful for Lender to make, maintain or fund an Adjusted LIBOR Rate Loan,
(i) Lender will promptly notify the Company; (ii) the obligation of Lender to
make Adjusted LIBOR Rate Loans shall, upon the effectiveness of such event, be
suspended for the duration of such unlawfulness; and (iii) upon such notice, any
outstanding Adjusted LIBOR Rate Loan made by Lender will automatically convert
into an Adjusted Base Rate Loan.
 
Section 3.08 Increased Costs.
 
If any Regulatory Change,
 
(a)   shall subject Lender to any tax, duty or other charge with respect to any
of its Loans hereunder, or shall change the basis of taxation of payments to
Lender of the principal or interest on its Loans hereunder, or any other amounts
due under this Agreement in respect of such Loans, or its obligation to make
Loans hereunder (except for changes in the rate of tax on the overall net income
of Lender);
 
(b)   shall impose, modify or make applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of the Adjusted
LIBOR Rate), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by, Lender; or
 
(c)   shall impose on Lender any other condition affecting its Loans hereunder;
 
and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D or any other analogous law, rule or regulation, to impose a
cost on) Lender of making or maintaining any Loans hereunder, or to reduce the
amount of any sum received or receivable by Lender under this Agreement and any
document or instrument related hereto; then upon notice from Lender (which
notice shall be accompanied by a statement setting forth in reasonable detail
the basis of such increased cost or other effect
 
19

--------------------------------------------------------------------------------

 
 
on the Loans), and provided that Lender is giving similar notice to other
similarly situated corporate borrowers of Lender, the Company shall pay directly
to Lender, on demand, such additional amount or amounts as will compensate
Lender for such increased cost or such reduction.
 
Section 3.09 Discretion of Lender as to Manner of Funding.
 
Notwithstanding any provision of this Agreement to the contrary, the Lender
shall be entitled to fund and maintain its funding of all or any part of the
Loans to the Company hereunder in any manner it sees fit.
 
Section 3.10 Capital Adequacy. 
 
If any Regulatory Change affects the treatment of any Loan hereunder of Lender
as an asset or other item included for the purpose of calculating the
appropriate amount of capital to be maintained by Lender or any corporation
controlling Lender and has the effect of reducing the rate of return on Lender's
or such corporation's capital as a consequence of the obligations of Lender
hereunder to a level below that which Lender or such corporation could have
achieved but for such Regulatory Change (taking into account Lender's or such
corporation's policies with respect to capital adequacy) by an amount deemed in
good faith by Lender to be material, then the Company shall pay to Lender, on
demand, such additional amount or amounts as will compensate Lender or such
corporation, as the case may be, for such reduction.  Lender shall provide to
the Company a certificate demonstrating Lender's calculations of the amount
requested.
 
Section 3.11 Limitation on Prepayment. 
 
An Adjusted Base Rate Loan may be prepaid at the option of the Company in whole
or in part at any time without premium or penalty.  An Adjusted LIBOR Rate Loan
may be prepaid in whole or in part at any time at the option of the Company;
provided, however, that prepayment prior to the last day of the Interest Period
applicable thereto will require the payment by Company of the amount (if any)
required by Section 3.12.  All prepayments shall be accompanied by interest
accrued on the amount prepaid through the date of prepayment.  The Company will
provide written or telephonic notice (which notice shall be confirmed in writing
if the Lender so requests), which notices shall be irrevocable, to the Lender
not later than (i) 11:00 a.m., Milwaukee, Wisconsin time, on any proposed date
of prepayment of any Adjusted Base Rate Loan, and (ii) 3:00 p.m., Milwaukee,
Wisconsin time, on the date that is three (3) Business Days prior to the
proposed date of prepayment of any Adjusted LIBOR Rate Loan.
 
Section 3.12 Funding Losses. 
 
The Company hereby agrees that upon demand by Lender (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis for the
calculations of the amount being claimed) the Company will indemnify Lender
against any loss or expense which Lender may sustain or incur (including,
without limitation, any net loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by Lender to
fund or maintain Adjusted LIBOR Rate Loans and any loss of anticipated return),
as reasonably determined by Lender, as a result of (i) any payment, prepayment
or conversion of any Adjusted
 
20

--------------------------------------------------------------------------------

 
 

LIBOR Rate Loan on a date other than the last day of an Interest Period for such
Loan whether or not required by any other provisions of this Agreement, or
(ii) any failure of the Company to draw down the proceeds of an Adjusted LIBOR
Rate Loan on a Borrowing Date or to convert an Adjusted Base Rate Loan to an
Adjusted LIBOR Rate Loan or to continue an Adjusted LIBOR Rate Loan at the end
of any Interest Period, in each case as specified by the Company in a notice of
borrowing as provided in Section 3.02 or in a conversion or continuation notice
as provided in Section 3.05.
 
Section 3.13 Conclusiveness of Statements; Survival of Provisions.
 
Determinations and statements of Lender pursuant to Sections 3.07, 3.08, 3.10
and 3.12 shall be rebuttably presumptive evidence of the correctness of the
determinations and statements and shall be conclusive absent manifest error.
 
Section 3.14 Obligation to Mitigate. 
 
(a)   Lender agrees that, as promptly as practicable after the officer of Lender
responsible for administering the Loans becomes aware of the occurrence of an
event or the existence of a condition that would entitle Lender to receive
payments under Section 3.08, 3.10 or 3.12, it will, to the extent not
inconsistent with the internal policies of Lender and any applicable legal or
regulatory restrictions, use reasonable efforts (i) to make, issue, fund or
maintain the Revolving Commitment or the affected Loans through another lending
office of Lender, or (ii) take such other measures as Lender may deem
reasonable, if as a result thereof the additional amounts which would otherwise
be required to be paid to Lender pursuant to Section 3.08, 3.10 or 3.12, would
be materially reduced and if, as determined by Lender in its sole discretion,
the making, issuing, funding or maintaining of such Commitment or Loans through
such other lending office or in accordance with such other measures, as the case
may be, would not otherwise materially adversely affect such Commitment or Loans
or the interests of Lender.
 
Section 3.15 Survival of Provisions.
 
The provisions of Sections 3.08, 3.10 and 3.12 shall survive the obligation of
the Lender to extend credit under this Agreement and the repayment of the Loans
and the Letter of Credit Obligations.
 
Section 3.16 Computations of Interest.
 
All computations of interest and other amounts due under the Notes and fees and
other amounts due under this Agreement will be based on a 360-day year using the
actual number of days occurring in the period for which such interest, fees or
other amounts are payable; provided, that interest accrued at the Adjusted Base
Rate shall be computed on the basis of a 365-day (or 366-day, as applicable)
year.
 
Section 3.17 Payments; Loan Account.
 
(a)   Interest on all Loans will be due and payable (i) in the case of an
Adjusted Base Rate Loan, quarterly in arrears on the last Business Day of each
calendar quarter,
 
21

--------------------------------------------------------------------------------

 
 
beginning on the first such day following the date on which the Company obtains
such Adjusted Base Rate Loan; (ii) in the case of an Adjusted LIBOR Rate Loan,
on the last Business Day of the applicable Interest Period (except that if the
Interest Period is longer than three months, interest shall also be payable on
the last Business Day of every third month in such Interest Period); and
(iii) in the case of any Loan, at the respective maturity of such Loan, whether
by acceleration or otherwise.  All payments and prepayments of principal,
interest and fees under this Agreement and the Note shall be made to the Lender
prior to 3:00 p.m., Milwaukee, Wisconsin time, in immediately available funds.
 
(b)   The Loans and Letters of Credit shall be evidenced by a loan account or
record maintained by Lender in the ordinary course of business.  The loan
account or record maintained by the Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lender to the Company and Letters
of Credit issued for the account of the Company, and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Company hereunder to pay any
amount owing with respect to the Loans or the Letter of Credit Obligations.
 
(c)    The Lender is hereby authorized to charge any account of the Company
maintained with the Lender for any amount that becomes due under this Agreement.
 
Section 3.18 Reserved.
 
Section 3.19 Interest Following Event of Default.
 
From and after the occurrence and during the continuance of an Event of Default,
the unpaid principal amount of all Loans and all other amounts due and unpaid
under this Agreement and the Notes will bear interest until paid computed at a
rate equal to 2% per annum in excess of the rate or rates otherwise payable
hereunder and shall be payable from time to time on demand.
 
Section 3.20 Deposits; Set Off.
 
If any Event of Default occurs hereunder, Lender may offset and apply any and
all monies, balances, accounts and deposits (including certificates of deposit)
of the Company at Lender now or at any time hereafter toward the payment of the
Note, whether or not the Note, or any part thereof, shall then be due.  Promptly
upon its charging any account of the Company pursuant to this Section, Lender
shall give the Company notice thereof.
 
ARTICLE IV
 
CONDITIONS OF BORROWING
 
Without limiting any of the other terms of this Agreement, the Lender shall not
be required to make any Loan or other extension of credit to or on behalf of the
Company or issue any Letter of Credit hereunder:
 
22

--------------------------------------------------------------------------------

 
 
Section 4.01 Representations; No Default; No Material Adverse Changes.
 
Unless the representations and warranties contained in Section 2.04 and in
Article V hereof continue to be true and correct in all material respects on the
date of such Loan or extension of credit (except to the extent that such
representations and warranties are specifically limited to a prior date, in
which case such representations and warranties shall have been true and correct
as of such prior date); no Default or Event of Default hereunder shall have
occurred and be continuing; and there has been no Material Adverse Change since
July 3, 2011 or, if later, the date of the most recent annual financial
statements of the Company provided to the Lender pursuant to Section 7.06.
 
Section 4.02 Closing Certificate.
 
Unless prior to the initial Loan the Lender shall have received a certification
as of the date hereof and, if different, the date of the initial Loan, by an
appropriate officer of the Company and in form and substance satisfactory to the
Lender as to the matters set forth in Section 4.01 above.
 
Section 4.03 Loan Documents.
 
Unless prior to the initial Loan (a) the Lender shall have received the
Revolving Note, duly executed and delivered by the Company and (b) the Lender
shall have received executed facsimile (or other electronic form) copies of each
of the other Loan Documents (with originals delivered promptly thereafter), duly
executed and delivered by the Company or other applicable party thereto.
 
Section 4.04 Termination of Credit Facilities and Liens.
 
Unless prior to or concurrently with the making of the initial Loan all
outstanding credit facilities of the Company (other than this Agreement) shall
have been terminated and any Liens on the assets of the Company in connection
with such credit facilities shall have been released and terminated, and the
Lender shall have received signed payoff letters issued by the creditors under
such credit facilities or other evidence satisfactory to the Lender of such
termination and release.
 
Section 4.05 Insurance Certificate.
 
Unless prior to the initial Loan the Lender shall have received evidence
satisfactory to it that the Company maintains hazard and liability insurance
coverage reasonably satisfactory to the Lender.
 
Section 4.06 Authority Documents.
 
Unless prior to the initial Loan the Lender shall have received a certificate of
the corporate secretary or assistant secretary of the Company certifying each of
the following in form and substance satisfactory to the Lender:  (i) resolutions
of the board of directors of the Company authorizing financing contemplated by
this Agreement and the execution, delivery and performance of this Agreement and
the other Loan Documents by the Company; (ii) the articles
 
23

--------------------------------------------------------------------------------

 
 

of incorporation and by-laws of the Company as in effect on the date of adoption
of such resolutions and as in effect from and after such date through and
including the date of this Agreement; and (iii) the genuineness of the
signatures and incumbency of the officers of the Company signing this Agreement
and the other Loan Documents.
 
Section 4.07 Government Certificates. 
 
Unless prior to the initial Loan the Lender shall have received a certification
of the articles of incorporation of the Company and a favorable certificate of
the status of the Company, each issued by the Delaware Secretary of State as of
a recent date.
 
Section 4.08 Counsel Opinion.
 
Unless prior to the initial Loan the Lender shall have received from Reinhart
Boerner Van Deuren s.c. satisfactory opinions as to such matters relating to the
Company, the validity and enforceability of this Agreement, the Loans to be made
hereunder and the other documents required by this Article IV as the Lender
shall reasonably require.
 
Section 4.09 Proceedings Satisfactory.
 
Unless all proceedings taken in connection with the transactions contemplated by
this Agreement, and all instruments, authorizations and other documents
applicable thereto, shall be reasonably satisfactory in form and substance to
the Lender and its counsel.
 
Section 4.10 Expenses.
 
Unless prior to or concurrently with the making of the initial Loan the Company
shall have paid to the Lender the costs and expenses of the Lender payable
pursuant to Section 9.01(a) below (including the fees and expenses of the
Lender's outside counsel) through the date hereof.
 
Section 4.11 Other Items.
 
Unless prior to the initial Loan the Lender shall have received, in form and
substance satisfactory to the Lender, such other documents or items as the
Lender may reasonably require.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lender to make the Loans and other financial
accommodations as provided herein, the Company represents and warrants to the
Lender as follows as of the date of this Agreement and each request by the
Company for a Loan or other extension of credit hereunder shall constitute a
representation and warranty by the Company that all such representations and
warranties remain true in all material respects on and as of the date of such
requested Loan or extension of credit (except to the extent that such
representations and warranties are specifically limited to a prior date, in
which case such representations
 
24

--------------------------------------------------------------------------------

 
 
 
 and warranties shall have been true and correct as of such date):
 
Section 5.01 Organization.
 
The Company is a corporation duly organized and validly existing under the laws
of its jurisdiction of organization, and has all requisite power and authority,
corporate or otherwise, to conduct its business and to own its properties.  The
Company is duly licensed or qualified to do business in all jurisdictions in
which such qualification is required, and failure to so qualify could have a
Material Adverse Effect.  Set forth in Schedule 5.01 hereto is a complete and
accurate list of all of its Subsidiaries, showing as of the date hereof (as to
each such Subsidiary) the jurisdiction of its organization, the number of shares
or units of each class of capital stock or other equity interests authorized,
the number outstanding, and the percentage of the outstanding shares or equity
interests of each such class owned (directly or indirectly) by the
Company.  Each Subsidiary has only one class of shares or other equity interests
authorized and outstanding, and none of such shares or other equity interests
are subject to any outstanding options, warrants, rights of conversion or
purchase, or similar rights.  All of the outstanding stock or other equity
interests of all of the Subsidiaries has been legally and validly issued, is
fully paid and non-assessable, and is owned by the Company or one or more other
Subsidiaries free and clear of all pledges, liens, security interests and other
charges or encumbrances.
 
Section 5.02 Authority.
 
The execution, delivery and performance of the Loan Documents are within the
corporate powers of the Company, have been duly authorized by all necessary
corporate action and do not and will not (i) require any consent or approval of
the stockholders or members of the Company, (ii) violate any provision of the
articles of incorporation or by-laws or other governing documents of the Company
or of any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the Company;
(iii) require the consent or approval of, or filing or registration with, any
governmental body, agency or authority; or (iv) result in a breach of or
constitute a default under, or result in the imposition of any lien, charge or
encumbrance upon any property of the Company pursuant to, any indenture or other
agreement or instrument under which the Company is a party or by which it or its
properties may be bound or affected.  This Agreement constitutes, and each of
the Notes and Loan Documents when executed and delivered hereunder will
constitute, legal, valid and binding obligations of the Company or other
signatory enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy or similar laws affecting the
enforceability of creditors' rights generally.
 
Section 5.03 Investment Company Act of 1940.
 
Neither the Company nor any Subsidiary is an "investment company" or a company
"controlled" by an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.
 
Section 5.04 Employee Retirement Income Security Act.
 
The Company has no Plans.
 
25

--------------------------------------------------------------------------------

 
 
Section 5.05 Financial Statements.
 
The consolidated balance sheet of the Company and its Subsidiaries as of July 3,
2011, and the consolidated statements of income and cash flow of the Company and
its Subsidiaries for the fiscal year ended on that date, as prepared by the
Company and heretofore furnished to the Lender (each prepared according to
GAAP), are correct and complete and truly represent the financial condition of
the Company and such Subsidiaries as of such date, and the results of their
operations for the fiscal year ended on that date.  Since the date of such
financial statements of the Company referred to above there has been no Material
Adverse Change.
 
Section 5.06 Liens.
 
The Company and each Subsidiary has good and marketable title to all of its
assets, real and personal, free and clear of all Liens, except Permitted
Liens.  All owned and leased buildings and equipment of the Company and its
Subsidiaries are in good condition, repair and working order in all material
respects and, to the best of the Company's knowledge and belief, conform in all
material respects to all applicable laws, regulations and ordinances.
 
Section 5.07 Contingent Liabilities.
 
Neither the Company nor any Subsidiary has any Contingent Obligations, except
those set forth on Schedule 5.07 hereto.
 
Section 5.08 Taxes.
 
Except as expressly disclosed in the financial statements referred to in
Section 5.05 above, neither the Company nor any Subsidiary has any material
outstanding unpaid tax liability (except for taxes which are currently accruing
from current operations and ownership of property, which are not delinquent),
and to the Company's knowledge no tax deficiencies have been proposed or
assessed against the Company or any Subsidiary.
 
Section 5.09 Absence of Litigation.
 
Except as set forth on Schedule 5.09 hereto, neither the Company nor any
Subsidiary is a party to any litigation or administrative proceeding, nor so far
as is known by the Company is any litigation or administrative proceeding
threatened against it or any Subsidiary, which in either case (i) relates to the
execution, delivery or performance of this Agreement, the Notes, or any of the
Loan Documents, (ii) would, if adversely determined, reasonably be expected to
result in a Material Adverse Effect, (iii) asserts or alleges the Company or any
Subsidiary violated Environmental Laws, (iv) asserts or alleges that Company or
any Subsidiary is required to cleanup, remove, or take remedial or other
response action due to the disposal, depositing, discharge, leaking or other
release of any hazardous substances or materials, (v) asserts or alleges that
Company or any Subsidiary is required to pay all or a portion of the cost of any
past, present or future cleanup, removal or remedial or other response action
which arises out of or is related to the disposal, depositing, discharge,
leaking or other release of any hazardous substances or materials by Company or
any Subsidiary.
 
 
26

--------------------------------------------------------------------------------

 
Section 5.10 Absence of Default.
 
 No event has occurred which either of itself or with the lapse of time or the
giving of notice or both, would give any creditor of the Company or any
Subsidiary the right to accelerate the maturity of any Indebtedness of the
Company or any Subsidiary having an outstanding principal balance of $200,000 or
more.  Neither the Company nor any Subsidiary is in default under any other
lease, agreement or instrument, or any law, rule, regulation, order, writ,
injunction, decree, determination or award, non-compliance with which could
reasonably be expected to result in a Material Adverse Effect.
 
Section 5.11 No Burdensome Agreements.
 
Neither the Company nor any Subsidiary is a party to any agreement, instrument
or undertaking, or subject to any other restriction, (i) which could reasonably
be expected to result in a Material Adverse Effect, or (ii) under or pursuant to
which the Company or any Subsidiary is or will be required to place (or under
which any other person may place) a lien upon any of its properties securing
Indebtedness either upon demand or upon the happening of a condition, with or
without such demand.
 
Section 5.12 Full Disclosure.
 
No information, exhibit or report furnished by the Company or any Subsidiary to
Lender in connection with the negotiation or execution of this Agreement
contained any material misstatement of fact as of the date when made or omitted
to state a material fact or any fact necessary to make the statements contained
therein not misleading as of the date when made.
 
Section 5.13 Environmental Matters.
 
Except for such matters, individually or in the aggregate, which could not
reasonably be expected to result in a Material Adverse Effect (including the
matters disclosed in Schedule 5.13):
 
(a)   The Company and its Subsidiaries, and each of their facilities, comply in
all material respects with all applicable Environmental Laws;
 
(b)   The Company and its Subsidiaries have obtained all governmental approvals
required for their operations at each of their facilities under applicable
Environmental Laws;
 
(c)   There are no conditions existing at any of the Company's facilities or at
any Subsidiary's facilities which could reasonably be expected to subject the
Company or any of its Subsidiaries to damages, penalties, injunctive relief or
cleanup costs under any Environmental Laws or which require or are likely to
require cleanup, removal, remedial action or other response pursuant to
Environmental Laws by the Company or any of its Subsidiaries;
 
(d)   None of the facilities owned or occupied by the Company or any Subsidiary
contains any underground storage tank, any material amounts of
 
27

--------------------------------------------------------------------------------

 

asbestos- containing building material, or any landfill, dump or hazardous waste
management facility in violation of Environmental Laws; and
 
(e)   Neither the Company nor any of its Subsidiaries is subject to any
judgment, decree, order or citation related to or arising out of Environmental
Laws and neither the Company nor any of its Subsidiaries has been named or
listed as a potentially responsible party by any Governmental Authority in a
matter arising under any Environmental Laws.
 
Section 5.14 Solvency.
 
As of the date of this Agreement, and immediately prior to and after giving
effect to the making of each Loan and the issuance of each Letter of Credit
hereunder and the use of the proceeds thereof, (a) the Company's assets will
exceed its liabilities and (b) the Company will be solvent, will be able to pay
its debts as they mature, will own property with fair salable value greater than
the amount required to pay its debts and will have capital sufficient to carry
on its business as then constituted.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
While any part of the credit granted to the Company is available and while any
part of the principal of or interest on any Note or any of the other Obligations
remains unpaid, the Company shall not do any of the following, or permit any
Subsidiary to do any of the following, without the prior written consent of the
Lender:
 
Section 6.01 Restriction of Indebtedness.
 
Create, incur, assume or have outstanding any Indebtedness except:
 
(a)   the Note issued under this Agreement;
 
(b)   Indebtedness of the Company secured by Liens described in clause (4) of
the definition of "Permitted Liens", provided such Indebtedness does not exceed
an aggregate of $200,000 at any time outstanding;
 
(c)   Indebtedness existing on the date of this Agreement and described on
Schedule 6.01 not exceeding the amounts set forth on such Schedule; and
 
(d)   Indebtedness owed to a member of the Company, provided that (i) such
Indebtedness shall be unsecured, (ii) the Company shall not repay any principal
of such Indebtedness prior to the payment in full of all Obligations and
termination of the Commitment hereunder, (iii) such Indebtedness shall have such
interest rate provisions and other payment terms as may be reasonably
satisfactory to the Lender, and (iv) such Indebtedness shall not exceed a
principal amount of $1,000,000 in the aggregate at any time outstanding.
 
28

--------------------------------------------------------------------------------

 
 
Section 6.02 Restriction on Liens.
 
Create or permit to be created or allow to exist any Lien on any property or
asset now owned or hereafter acquired by the Company or any Subsidiary, except
Permitted Liens.
 
Section 6.03 Sale and Leaseback.
 
Enter into any agreement providing for the leasing by the Company or a
Subsidiary of property which has been or is to be sold or transferred by the
Company or a Subsidiary to the lessor thereof, or which is substantially similar
in purpose to property so sold or transferred.
 
Section 6.04 Liquidation; Merger; Disposition of Assets; Subsidiaries.
 
Liquidate or dissolve; or merge with or into or consolidate with or into any
other Person except a merger of a wholly-owned Subsidiary into the Company (in
which case the Company shall be the survivor); or sell, lease, transfer or
otherwise dispose of all or any substantial part of its property, assets or
business (other than sales of inventory made in the ordinary course of business
and sales or dispositions of equipment that is no longer used or useful in the
business), or any stock or other equity interests of any Subsidiary.
 
Section 6.05 Contingent Obligations.
 
Incur or permit to exist any Contingent Obligation, except (a) Contingent
Obligations of the type described in clause (g) of the definition of
"Indebtedness" in Section 1.01, provided the aggregate principal amount of the
Indebtedness guaranteed thereby does not exceed $200,000 at any time;
(b) Permitted Derivative Obligations; and (c) pursuant to the deposit and
collection of checks and similar items in the ordinary course of business.
 
Section 6.06 Affiliates.
 
Suffer or permit any transaction with any Affiliate, except on terms not less
favorable to the Company or Subsidiary than would be usual and customary in
similar transactions with non-affiliated persons.
 
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
While any part of the credit granted to the Company is available and while any
part of the principal of or interest on the Note or any of the other Obligations
remains unpaid, and unless waived in writing by the Lender, the Company shall:
 
Section 7.01 Financial Status.
 
(a)   Consolidated Net Worth.  The Company shall, commencing on the last day of
the first fiscal quarter of the Company's 2013 fiscal year and at all times
thereafter, maintain Consolidated Net Worth in an amount at least equal to the
cumulative sum of
 
29

--------------------------------------------------------------------------------

 
 

 (i) 85% of the difference between (A) the Consolidated Net Worth shown on the
Company's balance sheet as of the fiscal year ending July 1, 2012, minus (B) the
amount of distributions paid by the Company to its members prior to
September 30, 2012 from pre-tax net earnings for the fiscal year ending July 1,
2012 for the purpose of enabling such members to pay their state and federal
income tax liability attributable to their respective shares of such pre-tax net
earnings for such fiscal year, plus (ii) for each fiscal year beginning with the
fiscal year ending on June 30, 2013, 50% of the positive Consolidated Net
Earnings of the Company for such fiscal year (without any deduction for net
losses).  Each annual adjustment of the Consolidated Net Worth requirement
pursuant to clause (b) above shall take effect upon the last day of the first
fiscal quarter of each fiscal year, commencing with the first fiscal quarter of
the Company's 2014 fiscal year.
 
(b)   Fixed Charge Coverage Ratio.  The Company shall maintain a Fixed Charge
Coverage Ratio as of the end of each fiscal quarter of not less than 1.25 to
1.00 for the twelve-month period ended as of the last day of such fiscal
quarter.
 
Section 7.02 Insurance.
 
Maintain insurance in such amounts and against such risks as is customary by
companies engaged in the same or similar businesses and similarly situated.
 
Section 7.03 Corporate Existence; Obligations.
 
Do, and cause each Subsidiary to do, all things necessary to:  (i) maintain its
corporate existence (except for mergers permitted by Section 6.04) and all
rights and franchises necessary or desirable for the conduct of its business;
(ii) comply with all applicable laws, rules, regulations and ordinances, and all
restrictions imposed by Governmental Authorities, including Environmental Laws,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (iii) pay, before the same become
delinquent and before penalties accrue thereon, all taxes, assessments and other
governmental charges against it or its property, and all of its Indebtedness and
other liabilities, except to the extent and so long as the same are being
contested in good faith by appropriate proceedings in such manner as not to
cause any Material Adverse Effect, with adequate reserves provided for such
payments.
 
Section 7.04 Business Activities.
 
Continue to carry on its (and its Subsidiaries') business activities in
substantially the manner such activities are conducted on the date of this
Agreement and not make any material change in the nature of its (and its
Subsidiaries') business.
 
Section 7.05 Properties.
 
Keep and cause each Subsidiary to keep its properties (whether owned or leased)
necessary or useful to the conduct of its business in good condition, repair and
working order, ordinary wear and tear and obsolescence excepted, and make or
cause to be made from time to time all necessary repairs thereto (including
external or structural repairs) and renewals and replacements thereof.
 
30

--------------------------------------------------------------------------------

 
 
Section 7.06 Accounting Records; Reports.
 
Maintain and cause each Subsidiary to maintain a standard and modern system for
accounting in accordance with GAAP consistently applied throughout all
accounting periods and consistent with those applied in the preparation of the
financial statements referred to in Section 5.05; and furnish to the Lender such
information respecting the business, assets and financial condition of the
Company and its Subsidiaries as Lender may reasonably request and, without
request, furnish or cause to be furnished to the Lender:
 
(a)   Within 45 days after the end of each fiscal quarter of the Company
(i) consolidated balance sheet of the Company and all of its consolidated
Subsidiaries as of the close of such quarter and of the comparable quarter in
the preceding fiscal year (prepared in accordance with GAAP); and
(ii) consolidated statements of income and cash flow of the Company and all of
its consolidated Subsidiaries for such quarter and for that part of the fiscal
year ending with such quarter and for the corresponding periods of the preceding
fiscal year (prepared in accordance with GAAP); all in reasonable detail and
certified as true and correct (subject to audit and normal year-end adjustments)
by the chief financial officer, treasurer or other responsible officer of the
Company; and
 
(b)   As soon as available, and in any event within 90 days after the last day
of each fiscal year of the Guarantor, a copy of the audit report for such year
and accompanying consolidated financial statements of the Guarantor and its
consolidated Subsidiaries (prepared in accordance with GAAP), as prepared by
independent public accountants of recognized standing selected by the Guarantor
and satisfactory to the Lender, which audit report shall be accompanied by an
opinion of such accountants, in form satisfactory to the Lender, to the effect
that the same fairly present the financial condition of the Guarantor and its
consolidated Subsidiaries and the results of its and their operations as of the
relevant dates thereof; together with copies of any management letters issued by
such accountants in connection with such audit; and
 
(c)   As soon as available, and in any event within 90 days after the last day
of each fiscal year of ADAC, a copy of the audit report for such year and
accompanying consolidated financial statements of ADAC and its consolidated
Subsidiaries (prepared in accordance with GAAP), as prepared by ADAC's
independent public accountants, including a copy of the opinion of such
accountants regarding the presentation of such financial statements; and
 
(d)   Promptly, and in any event within 10 Business Days, after Company has
knowledge thereof a statement of the chief financial officer of the Company
describing:  (i) any Default or Event of Default, or any other event which,
either of itself or with the lapse of time or the giving of notice or both,
would constitute a default under any other material agreement to which the
Company or any Subsidiary is a party, in each case together with a statement of
the actions which the Company proposes to take with respect thereto; (ii) any
pending or threatened litigation or administrative proceeding of the type
described in Section 5.09; (iii) any other condition or event which would make
any of the warranties contained in this Agreement incomplete or inaccurate in
any material respect; and (iv) any Material Adverse Change; and
 
31

--------------------------------------------------------------------------------

 
 
(e)   No later than 30 days after the end of each fiscal year, a copy of the
Company's operating budget for the current fiscal year.
 
The financial statements referred to in Section 7.06 (a) above shall be
accompanied by a certificate by the chief financial officer of the Company
showing computations demonstrating compliance or non-compliance with
Section 7.01 and stating that, as of the close of the last period covered in
such financial statements, no condition or event had occurred which constitutes
a Default or Event of Default (or if there was such a condition or event,
specifying the same).
 
Section 7.07 Inspection of Records.
 
Permit representatives of the Lender upon reasonable advance notice to visit and
inspect any of the properties and examine any of the books and records of the
Company and its Subsidiaries at any reasonable time and as often as may be
reasonably desired.
 
ARTICLE VIII
 
DEFAULTS
 
Section 8.01 Defaults.
 
The occurrence of any one or more of the following events shall constitute an
"Event of Default":
 
(a)   The Company shall fail to pay (i) any interest due on the Note, or any
other amount payable hereunder (other than a principal payment on the Note) by
five (5) days after the same becomes due; or (ii) any principal amount due on
the Note when due;
 
(b)   The Company shall default in the performance or observance of any
agreement, covenant, condition, provision or term contained in Article VI or
Section 7.01 or 7.06 of this Agreement;
 
(c)   The Company or any Credit Party shall default in the performance or
observance of any of the other agreements, covenants, conditions, provisions or
terms in this Agreement or any Loan Document continuing for a period of thirty
days after the earlier of the date upon which (i) the Chairman, President or
Chief Financial Officer of the Company or such other Credit Party obtains
knowledge of such default or (ii) written notice thereof is given to the
Company;  
 



(d)   Any representation or warranty made by the Company herein or any
certificate delivered pursuant hereto, or any financial statement delivered to
Lender hereunder, shall prove to have been false in any material respect as of
the time when made or given;
 
(e)    The Company or any Credit Party shall fail to pay as and when due and
payable (whether at maturity, by acceleration or otherwise) all or any part of
the principal of or interest on any Indebtedness of or assumed by it, or of the
rentals due under any
 
32

--------------------------------------------------------------------------------

 
 

 lease or sublease, or of any other obligation for the payment of money (the
aggregate amount of which Indebtedness, rentals and other obligations exceeds
$200,000), and such default shall not be cured within the period or periods of
grace, if any, specified in the instruments governing such obligations; or
default shall occur under any evidence of, or any indenture, lease, sublease,
agreement or other instrument governing such obligations, and such default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any such Indebtedness or other obligation or the termination of such
lease or sublease;
 
(f)   A final judgment which, together with all other outstanding final
judgments against the Company and its Subsidiaries, or any of them, exceeds an
aggregate of $200,000 shall be entered against the Company or any Subsidiary and
shall remain outstanding and unsatisfied, unbonded, unstayed or uninsured after
60 days from the date of entry thereof;
 
(g)   The Company or any Credit Party shall:  (i) become insolvent; or (ii) be
unable, or admit in writing its inability to pay its debts as they mature; or
(iii) make a general assignment for the benefit of creditors or to an agent
authorized to liquidate any substantial amount of its property; or (iv) become
the subject of an "order for relief' within the meaning of the United States
Bankruptcy Code; or (v) become the subject of a creditor's petition for
liquidation, reorganization or to effect a plan or other arrangement with
creditors which remains undismissed for a period of sixty (60) days; or
(vi) apply to a court for the appointment of a custodian or receiver for any of
its assets; or (vii) have a custodian or receiver appointed for any of its
assets (with or without its consent); or (viii) have any of its assets
garnished, seized or forfeited, or threatened with garnishment, seizure or
forfeiture; or (ix) otherwise become the subject of any insolvency proceedings
or propose or enter into any formal or informal composition or arrangement with
its creditors;
 
(h)   This Agreement, any Note or any Loan Document shall, at any time after
their respective execution and delivery, and for any reason, cease to be in full
force and effect or be declared null and void, or be revoked or terminated, or
the validity or enforceability thereof or hereof shall be contested by the
Company, any Credit Party or any shareholder of the Company or any Credit Party,
or the Company or any Credit Party shall deny that it has any or further
liability or obligation thereunder or hereunder, as the case may be;
 
(i)   Any Change of Control shall occur; or
 
(j)   Termination of the Credit Agreement dated as of August 1, 2011 between the
Guarantor and the Lender shall occur and the Guarantor shall cease to have any
outstanding Indebtedness owing to the Lender.
 
33

--------------------------------------------------------------------------------

 
 
Section 8.02 Termination of Commitments and Acceleration of Obligations.
 
Upon the occurrence of any Event of Default:
 
(a)   As to any Event of Default (other than an Event of Default under
Section 8.01(g)) and at any time thereafter, and in each case, the Lender may,
by written notice to the Company, (i) immediately terminate the obligation of
the Lender to make Loans or other extensions of credit or issue Letters of
Credit hereunder, (ii) require the Company to provide cash collateral for the
Letter of Credit Obligations pursuant to section 8.02(c), and (iii) declare the
unpaid principal balance of the Note, together with all interest accrued
thereon, to be immediately due and payable; and the unpaid principal balance of
and accrued interest on the Note shall thereupon be due and payable without
further notice of any kind, all of which are hereby waived, and notwithstanding
anything to the contrary herein or in the Note contained;
 
(b)   As to any Event of Default under Section 8.01(g), the obligation of the
Lender to make Loans or other extensions of credit or to issue Letters of Credit
hereunder shall immediately terminate, the Company shall be required to provide
cash collateral for all Letter of Credit Obligations pursuant to
section 8.02(c), and the unpaid principal balance of the Note, together with all
interest accrued thereon, shall immediately and forthwith be due and payable,
all without presentment, demand, protest, or further notice of any kind, all of
which are hereby waived, notwithstanding anything to the contrary herein or in
the Note contained;
 
(c)   When required pursuant to Section 8.02(a) or (b), the Company shall
immediately pay to the Lender cash in the amount of 103% of all Letter of Credit
Obligations to be held by the Lender (without liability for interest thereon) as
collateral for all such obligations and applied to obligations arising in
connection with any drawing under a Letter of Credit.  After the expiration or
termination of all Letters of Credit and the payment of all Letter of Credit
Obligations, such cash collateral shall be applied by the Lender to any
remaining Obligations, and any excess shall be delivered to the Company or as
otherwise ordered by a court of competent jurisdiction; and
 
(d)   As to each Event of Default, the Lender shall have all the remedies for
default provided by the Loan Documents, as well as applicable law.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01 Expenses; Indemnity.
 
(a)   The Company shall pay or reimburse the Lender for (i) all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys' fees and expenses of Lender's external counsel, but expressly
excluding the fees and expenses of in-house counsel) paid or incurred by the
Lender in connection with the negotiation, preparation, execution, delivery, and
administration of this Agreement, the
 
34

--------------------------------------------------------------------------------

 
 

Notes, the Loan Documents and any other document required hereunder or
thereunder, including without limitation any amendment, supplement, modification
or waiver of or to any of the foregoing; and (ii) all reasonable out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys' fees
and expenses, including the fees and expenses of in- house counsel) paid or
incurred by the Lender before and after judgment in enforcing, protecting or
preserving its rights under this Agreement, the Note, the Loan Documents and any
other document required hereunder or thereunder, including without limitation
the enforcement of rights against, or realization on, any collateral or security
therefor or in defending against any claim made against the Lender by the
Company, any Subsidiary or any third party as a result of or in any way relating
to any matter referred to in subsection (i) or (ii) of this Section 9.01(a).
 
 
(b)   The Company agrees to indemnify the Lender and each of its officers,
directors, employees and agents (each an "Indemnified Party") against any and
all losses, claims, damages, liabilities and expenses, (including, without
limitation, reasonable attorneys' fees and expenses, including the fees and
expenses of in-house counsel), incurred by such Indemnified Party arising out
of, in any way connected with, or as a result of (i) any acquisition or
attempted acquisition of stock or assets of another person or entity by the
Company or any Subsidiary, (ii) the use of any of the proceeds of any Loans made
hereunder by the Company or any Subsidiary for the making or furtherance of any
such acquisition or attempted acquisition, (iii) any breach or alleged breach by
the Company or any Subsidiary of or any liability or alleged liability of the
Company or any Subsidiary under any Environmental Law, or any liability or
alleged liability incurred by the Lender under any Environmental Law in
connection with this Agreement, any Loan Document or the transactions
contemplated hereunder or thereunder, (iv) the negotiation, preparation,
execution, delivery, administration, and enforcement of this Agreement, the
Notes, the Loan Documents and any other document required hereunder or
thereunder, including without limitation any amendment, supplement, modification
or waiver of or to any of the foregoing or the consummation or failure to
consummate the transactions contemplated hereby or thereby, or the performance
by the parties of their obligations hereunder or thereunder, (v) any claim,
litigation, investigation or proceedings related to any of the foregoing,
whether or not the Lender or other Indemnified Party is a party thereto;
provided, however, that such indemnity shall not apply to any such losses,
claims, damages, liabilities or related expenses that are determined in a final
judgment by a court of competent jurisdiction to have been caused primarily by
the gross negligence or willful misconduct of the Indemnified Party.
 
(c)   The foregoing agreements and indemnities shall remain operative and in
full force and effect regardless of termination of this Agreement, the
consummation of or failure to consummate either the transactions contemplated by
this Agreement or any amendment, supplement, modification or waiver, the
repayment of any Loans made hereunder, the invalidity or unenforceability of any
term or provision of this Agreement or any of the Note or any Loan Document, or
any other document required hereunder or thereunder, any investigation made by
or on behalf of the Lender, the Company or any Subsidiary, or the content or
accuracy of any representation or warranty made under this Agreement, any Loan
Document or any other document required hereunder or thereunder.
 
 
35

--------------------------------------------------------------------------------

 
Section 9.02 Securities Act of 1933.
 
Lender represents that it is acquiring the Notes payable to it without any
present intention of making a sale or other distribution of such Notes, provided
Lender reserves the right to sell participations in its Notes to the extent
permitted by Section 9.08.
 
Section 9.03 Sucessors.
 
The provisions of this Agreement shall inure to the benefit of the Lender and
shall inure to the benefit of and be binding upon any successor to any of the
parties hereto.  No delay on the part of the Lender in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein specified are cumulative and are not
exclusive of any rights or remedies which the Lender would otherwise have.
 
Section 9.04 Survival.
 
All agreements, representations and warranties made herein (as the same may be
amended, revised or updated from time to time in accordance with the terms of
this Agreement) shall survive the execution of this Agreement, the making of the
Loans hereunder and the execution and delivery of the Notes.
 
Section 9.05 Governing Law.
This Agreement and the Notes issued hereunder shall be governed by and construed
in accordance with the internal laws of the State of Wisconsin, except to the
extent superseded by federal law.
 
Section 9.06 Counterparts.
 
This Agreement may be signed in any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument.
 
Section 9.07 Notices.
 
All communications or notices required under this Agreement shall be in writing
and shall be deemed to have been given (i) on the date when sent by facsimile
transmission to the facsimile number set forth below, or (ii) on the date when
delivered, sent by nationally recognized overnight delivery service, or
deposited in the United States mail, postage prepaid, in each case to the
following address (unless and until any of such parties advises the other in
writing of a change in such address):
 
If to the Company:
 
ADAC-STRATTEC, LLC
c/o STRATTEC SECURITY CORPORATION
3333 West Good Hope Road
 
36

--------------------------------------------------------------------------------

 
 
 
Milwaukee, Wisconsin 53209
Attention:  Patrick J. Hansen,
   Senior Vice President and Chief Financial Officer
   Fax:  (414) 247-3695
 
with a copy to:
 
James M. Bedore, Esq.
   Reinhart Boerner Van Deuren s.c.
      1000 North Water Street
Milwaukee, WI 53202
Fax:  (414) 298-8097
 
If to the Lender:
 
BMO Harris Bank N.A.
770 North Water Street
Milwaukee, Wisconsin 53202
Attention:  Corporate Banking
Fax:  (414) 765-7670
 
Section 9.08 Assignment; Participations.
 
(a)   Assignments.  Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Loans, its Note and its Revolving
Commitment); provided, however, that:
 
(1)   each such assignment shall be to one of the following (each, an "Eligible
Assignee"):  (a) an Affiliate of Lender; and (b) any other Person approved by
the Company (such approval not to be unreasonably withheld or delayed); provided
that (i) the Company's consent is not required during the existence and
continuation of an Event of Default involving the payment of money or the breach
of Section 7.01 or any covenant in Article 6 hereof and (ii) neither the Company
nor an Affiliate of the Company shall qualify as an Eligible Assignee.
 
(2)  except in the case of an assignment to an Affiliate of Lender or an
assignment of all of Lender's rights and obligations under this Agreement, any
such partial assignment shall be in an amount at least equal to $1,000,000 (or,
if less, the remaining amount of the Revolving Commitment being assigned by
Lender) and an integral multiple of $1,000,000 in excess thereof;
 
(3)   each such assignment by Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Agreement and the
Notes; and
 
 
37

--------------------------------------------------------------------------------

 
(4)    the Company may continue to deal solely and directly with Lender in
connection with the interest so assigned to an Assignee until written notice of
such assignment, together with payment instructions, addresses and related
information with respect to the Eligible Assignee, shall have been given to the
Company by Lender and the Eligible Assignee and the Company shall have consented
to such assignment (except to the extent such consent is not required as set
forth in subsection (1) above.



 
Upon execution, delivery, and acceptance of such assignment, the assignee
thereunder shall be a party hereto and, to the extent of such assignment, have
the obligations, rights, and benefits of Lender hereunder and the assigning
Lender shall, to the extent of such assignment, relinquish its rights and be
released from its obligations under this Agreement.  Upon the consummation of
any assignment pursuant to this Section 9.08(a), the Lender and the Company
shall make appropriate arrangements so that, if required, new Notes are issued
to the assignee.
 
(b)   Participations.  Lender may sell participations to one or more Persons in
all or a portion of its rights, obligations or rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment, its Note and
its Loans); provided, however, that (i) Lender's obligations under this
Agreement shall remain unchanged, (ii) Lender shall remain solely responsible to
the other parties hereto for the performance of such obligations, (iii) the
participant shall be entitled to the benefit of the yield protection provisions
contained in Article III, inclusive, and the right of set-off contained in
Section 3.21, and (iv) the Company shall continue to deal solely and directly
with Lender in connection with Lender's rights and obligations under this
Agreement, and Lender shall retain the sole right to enforce the obligations of
the Company relating to its Loans and its Notes and to approve any amendment,
modification, or waiver of any provision of this Agreement (other than
amendments, modifications, or waivers decreasing the amount of principal of or
the rate at which interest is payable on such Loans or Notes, extending any
scheduled principal payment date or date fixed for the payment of interest on
such Loans or Notes, or extending its Commitments).
 
(c)   Nonrestricted Assignments.  Notwithstanding any other provision set forth
in this Agreement, Lender may at any time assign and pledge all or any portion
of its Loans and its Notes to any Federal Reserve Bank as collateral security
pursuant to Regulation A and any operating circular issued by such Federal
Reserve Lender.  No such assignment shall release the Lender from its
obligations hereunder.
 
(d)   Information.  Lender may furnish any information concerning the Company in
the possession of Lender from time to time to assignees and participants
(including prospective assignees and participants), provided that such assignee
or participant (or prospective assignee or participant) agrees to be bound by
the confidentiality restrictions of Section 9.09).
 
38

--------------------------------------------------------------------------------

 
 
Section 9.09 Confidentiality.
 
Lender agrees it will use its best efforts not to disclose without the Company's
consent (other than to its employees, auditors, counsel or other professional
advisors or to its Affiliates, who shall also be bound by this Section 9.09) any
information concerning the Company or any of its Subsidiaries furnished pursuant
to this Agreement and designated by the Company in writing as being confidential
in nature; provided, that Lender may disclose any such information (a) that has
become generally available to the public, (b) if required or appropriate in any
report, statement or testimony submitted to any regulatory body having or
claiming to have jurisdiction over Lender, (c) if required or appropriate in
response to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to Lender,
and (e) to any prospective or actual transferee in connection with any
contemplated or actual transfer of any of the Notes or any interest therein by
Lender; provided, that such actual or prospective transferee agrees to be bound
by the provisions of this Section 9.09.
 
Section 9.10 Amendments; Etc.
 
No waiver, amendment, settlement or compromise of any of the rights of the
parties to this Agreement, the Note or any of the Loan Documents shall be
effective for any purpose unless it is in a written instrument executed and
delivered by all of such parties.
 
Section 9.11 USA PATRIOT Act Notice.
 
The Lender hereby notifies the Company that, pursuant to the requirements of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001
(Public Law 107-56, signed into law October 26, 2001) and regulations
promulgated thereunder (collectively, the "Patriot Act"), Lender is required to
obtain, verify and record information that identifies the Credit Parties,
including without limitation the name, address and identification number of each
Credit Party.
 
Section 9.12 Entire Agreement; No Agency.
 
 This Agreement and the other documents referred to herein contain the entire
agreement between the Lender and the Company with respect to the subject matter
hereof, superseding all previous communications and negotiations, and no
representation, undertaking, promise or condition concerning the subject matter
hereof shall be binding upon the Lender unless clearly expressed in this
Agreement or in the other documents referred to herein.  Nothing in this
Agreement or in the other documents referred to herein and no action taken
pursuant hereto shall cause the Lender or the Company to be treated as an agent
of the other, or shall be deemed to constitute the Lender and the Company a
partnership, association, joint venture or other entity.
 
 
39

--------------------------------------------------------------------------------

 
Section 9.13 No Third Party Benefit.
 
This Agreement is solely for the benefit of the parties hereto and their
permitted successors and assigns.  No other person or entity shall have any
rights under, or because of the existence of, this Agreement.
 
Section 9.14 Consent to Jurisdiction. 
 
The Company hereby consents to the jurisdiction of any state or federal court
situated in Milwaukee County, Wisconsin, and waives any objection based on lack
of personal jurisdiction, improper venue or forum non conveniens, with regard to
any actions, claims, disputes or proceedings relating to this Agreement, any
Note, any of the Loan Documents, or any other document delivered hereunder or in
connection herewith, or any transaction arising from or connected to any of the
foregoing.  The Company waives, to the extent permitted by applicable law,
personal service of any and all process upon it, and consents to all such
service of process made by mail or by messenger directed to it at the address
specified below.  Nothing herein shall affect the right of the Lender to serve
process in any manner permitted by law, or limit the right of the Lender to
bring proceedings against the Company or its property or assets in the competent
courts of any other jurisdiction or jurisdictions.
 
Section 9.15 Waiver of Jury Trial.
 
The Company and the Lender hereby jointly and severally waive any and all right
to trial by jury in any action or proceeding relating to this Agreement, any
Note, any of the Loan Documents, or any other document delivered hereunder or in
connection herewith, or any transaction arising from or connected to any of the
foregoing.  The Company and the Lender each represent that this waiver is
knowingly, willingly and voluntarily given.
 
Section 9.16 Limitation of Liability.
 
The Company and the Lender hereby waive any right any of them may now or
hereafter have to claim or recover from any other party hereto any
consequential, exemplary or punitive damages.
 
Section 9.17 Tax Indemnification.
 
(a)   Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Company hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Company shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
 
40

--------------------------------------------------------------------------------

 
 
 
Company shall make such deductions and (iii) the Company shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)   Payment of Other Taxes by the Company.  Without limiting the provisions of
paragraph (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)   Indemnification by the Company.  The Company shall indemnify the Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Lender, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by Lender shall be conclusive absent manifest error.
 
(d)   Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.
 
(e)   Treatment of Certain Refunds.  If the Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section, it shall pay to
the Company an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Company, upon the request of the Lender, agrees to
repay the amount paid over to the Company (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Lender in the
event the Lender is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require the Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Company or any other Person.

 
 
41

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 
 
 
 
 
(CORPORATE SEAL)
ADAC-STRATTEC, LLC
 
 
By:            /s/ Patrick J.
Hansen                                                        
Name:       Patrick J. Hansen
Title:         Managing Director

 
 
 
 
Credit Agreement Signature 1 of 2
 
 
 

--------------------------------------------------------------------------------

 
 







 
BMO HARRIS BANK N.A.
 
 
By:            /s/ Michael M.
Fordney                                                       
Name:       Michael M. Fordney
Title:         Senior Vice President



 
 
 
 
Credit Agreement Signature 2  of 2

 
 
 

--------------------------------------------------------------------------------

 

